             Case 2:20-cv-00424-KG-KRS Document 69 Filed 05/18/21 Page 1 of 4



 1   R. David Hosp
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 2   222 Berkeley St. Ste 2000
     Boston, MA 02116
 3
     Telephone: (617) 880-1886
 4   Facsimile: (617) 880-1801
     Email: dhosp@orrick.com
 5
     René A. Kathawala
 6   Paige Pavone
     Lauren D. Allen
 7
     ORRICK, HERRINGTON & SUTCLIFFE, LLP
 8   51 West 52nd Street
     New York, NY 10019
 9   Telephone: (212) 506-3604
     Facsimile: (212) 506-5151
10   Email: ppavone@orrick.com
11
     Katherine Melloy Goettel (Admitted Pro Hac Vice)
12   Emma C. Winger (Admitted Pro Hac Vice)
     AMERICAN IMMIGRATION COUNCIL
13   1331 G Street, NW, Suite 200
     Washington, DC 20005
14   Tel.: (202) 507-7552
     Email: kgoettel@immcouncil.org
15

16   Attorneys for Plaintiffs

17

18                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO
19

20   FRANKLIN GOMEZ CARRANZA and                      Case No. 2:20-CV-00424 (KG) (KRS)
     RUBEN TORRES JAUREGUI,
21
     Plaintiffs,
22                                                    STIPULATION OF DISMISSAL
             v.                                       WITHOUT PREJUDICE
23

24   UNITED STATES IMMIGRATION AND
     CUSTOMS ENFORCEMENT, et al.,
25
     Defendants.
26

27




                                                  i
            Case 2:20-cv-00424-KG-KRS Document 69 Filed 05/18/21 Page 2 of 4



 1          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Named
 2   Plaintiffs Franklin Gomez Carranza and Ruben Torres Jauregui, by and through their attorneys of
 3
     record, hereby dismiss without prejudice any and all claims that were brought in this action
 4
     against Defendants.
 5

 6

 7                                                Respectfully Submitted,

 8   Dated: May 18, 2021
 9
                                                         /s/ Paige Pavone
10
                                                  René A. Kathawala
11                                                Paige Pavone
                                                  Lauren D. Allen
12
                                                  ORRICK, HERRINGTON & SUTCLIFFE, LLP
13                                                51 West 52nd Street
                                                  New York, NY 10019
14                                                Telephone: (212) 506-3604
                                                  Facsimile: (212) 506-5151
15                                                Email: ppavone@orrick.com
16                                                R. David Hosp
17                                                ORRICK, HERRINGTON & SUTCLIFFE, LLP
                                                  222 Berkeley St. Ste 2000
18                                                Boston, MA 02116
                                                  Telephone: (617) 880-1886
19                                                Facsimile: (617) 880-1801
                                                  Email: dhosp@orrick.com
20
                                                  Katherine Melloy Goettel (Admitted Pro Hac Vice)
21
                                                  Emma C. Winger (Admitted Pro Hac Vice)
22                                                AMERICAN IMMIGRATION COUNCIL
                                                  1331 G Street, NW, Suite 200
23                                                Washington, DC 20005
                                                  Telephone: (202) 507-7552
24                                                Email: kgoettel@immcouncil.org
25
                                                  Attorneys for Plaintiffs
26

27




                                                     1
     Case 2:20-cv-00424-KG-KRS Document 69 Filed 05/18/21 Page 3 of 4



 1                                FRED J. FEDERICI
                                  Acting United States Attorney
 2

 3                                        /s/ Christine H. Lyman
                                  CHRISTINE H. LYMAN
 4                                Assistant United States Attorney
                                  District of New Mexico
 5                                P.O. Box 607
                                  Albuquerque, NM 87103
 6                                505-346-1532
 7                                Christine.Lyman@usdoj.gov
                                  Attorneys for Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27




                                     2
            Case 2:20-cv-00424-KG-KRS Document 69 Filed 05/18/21 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2
            I hereby certify that on this 18th day of May, 2021, Plaintiffs filed through the United
 3

 4   States District Court CM/ECF System the foregoing document, causing it to be served by

 5   electronic means on all counsel of record.
 6                                                        /s/ Paige Pavone
 7                                                Attorney for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27




                                                      3
